An examination of the statutes in chronological sequence convinces me of the correctness of the majority opinion.
Chapter 61 of the Laws of 1921, p. 179, relates to elections in class A and first class counties. Section 5 of that act provides that it shall be the duty of the chairman of the board of county commissioners, the county auditor and the prosecuting attorney, in all city, town and district elections held under the provisions *Page 572 
of the act, to provide places for holding elections, to appoint the election officials, etc. This was Rem. Rev. Stat., § 5147.
Section 5, ch. 61, Laws of 1921, p. 179, was amended by ch. 53, Laws of 1923, p. 173, § 3. The only change was that, instead of reciting that "it shall be the duty," the amended section reads that the three officers named "shall constitute an election board for all elections held under the provisions of this act," the section still providing for the appointment by such election board of the precinct election officers.
Chapter 79, Laws of 1933, p. 373, amends Rem. Rev. Stat., § 5147. The amended section provides that the same three officials "shall constitute an election board for all elections held under the provisions of this act," and further provides that such board shall appoint the precinct election officers. The statute further provides:
"In the appointment of the precinct election officers by the county election board, said board shall designate the inspector and one judge in each precinct from that political party polling the highest number of votes for governor in such precinct in the last preceding general election, and one judge from that political party polling the next highest number of votes for governor in such precinct."
It will be noted that Rem. Rev. Stat., § 5147, had to do with elections in class A and first class counties. Section 5152 governed elections in other than class A and first class counties.
Chapter 170, Laws of 1921, p. 665 (Rem. Rev. Stat., §§ 5150, 5151), fixes the time for holding city, port district and school district elections in other than class A and first class counties. Section 3 of that act provided that
"It shall be the duty of the chairman of the board of county commissioners, the county auditor and the *Page 573 
prosecuting attorney in all city, town and district elections held under the provisions of this act to provide places for holding elections, to appoint the election officers, etc."
That section was amended by ch. 279, Laws of 1927, p. 675, § 3, which provided that the same three officers designated in the foregoing act "shall constitute an election board for all such elections" and made it the duty of such board to provide places for holding elections under the provisions of the act, to appoint the election officers, etc. The 1927 amendment did not materially amend ch. 170 of the Laws of 1921, p. 666, § 3.
Chapter 29 of the Laws of 1933, Ex. Sess., p. 76, provides that the chairman of the board of county commissioners, the county auditor and the prosecuting attorney of such county "shall constitute the election board for all elections," and makes it the duty of such board to provide places for holding such election, to appoint the precinct election officers, etc. The statute further provides:
"That in the appointment of the precinct election officers by the county election board, said board shall designate the inspector and one judge in each precinct from that political party polling the highest number of votes for its first presidential elector in such county in the last preceding general election at which presidential electors were voted for, and one judge from that political party polling the next highest number of votes for its first presidential elector in such county at said election." Rem. 1934 Sup., § 5147.
The statute specifically repeals ch. 61 of the Laws of 1921, p. 181, § 5, as amended by ch. 79, Laws of 1933, p. 373, § 1, Rem. Rev. Stat., § 5147. Those sections had to do with the elections in class A and first class counties. Chapter 29 specifically repeals ch. 170, Laws of 1921, p. 666, § 3, ch. 279, Laws of 1927, p. 675, § 3, *Page 574 
and Rem. Rev. Stat., § 5152, which had to do with the elections in other than class A and first class counties, "and all other acts or parts of acts in conflict herewith are hereby repealed."
It may appear inconceivable that legislation would be enacted which would even tend to bring matters affecting education within the realm of partisan politics. Yet, however regrettable it may be, that is the effect of chapter 29, Laws of 1933, Ex. Sess., p. 76. Our function is to interpret the law. Our province is not legislative. As said in North Spokane Irrigation Dist. v.Spokane County, 173 Wash. 281, 22 P.2d 990,
"But whatever may have been the thought of the legislature, we are not concerned with its policy or its impolicy. It is not the province of the court to judge of the wisdom or expediency of a statute when the intention of the legislature is clearly expressed.
"`When the meaning of a statute is clear, its consequences, if evil, can only be avoided by a change of the law itself, to be effected by the legislature and not by judicial construction.' Lewis' Sutherland, Statutory Construction, § 367."